Harrison, J. The warrants tendered the appellee afforded no evidence that the allowance upon which they were issued was for indebtedness of the county existing at the time of the adoption of the present constitution. They were dated subsequent thereto, and drawn upon the fund appropriated for county expenditures. Had they been issued previous to its adoption, or though issued after, been drawn on the fund to be raised by the tax for the payment of the antecedent indebtedness, it would have conclusively appeared that they were of that class of the county’s indebtedness. But the dates and the fund upon which they were drawn plainly indicated the contrary, and the appellee could determine only from their face the class of indebtedness to which they belonged, and he was prohibited by the proviso in the act of December 14th, 1875, to prevent discrimination in county warrants, from receiving them iu payment of the tax for which they were offered. Loftin v. Watson, 32 Ark., 414. The judgment is affirmed.